DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation “the seed meter disk” in lines 2 and 3 (two occurrences) lacks proper antecedent basis.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2016 104 882 A1.
With respect to claim 1, DE 10 2016 104 882 A1 discloses a method of mounting a metering member 12 to a hub 20, the method comprising:
positioning an aperture 28 of the metering member 12 about a head (unnumbered) of the hub 20; and
compressing a retaining member 50,58,36,56 mounted to the hub 20 within the aperture 28 of the metering member 12.
As to claim 2, DE 10 2016 104 882 A1 discloses further comprising partially decompressing the retaining member 50,58,36,56 after a smallest diameter portion (unnumbered) of the aperture 28 passes over the retaining member 50,58,36,56.
Regarding claim 7, compressing the retaining member 50,58,36,56 includes deforming the retaining member 50,58,36,56 within the aperture 28.
With respect to claim 8, DE 10 2016 104 882 A1 discloses axially inserting a prong (right and center portion of 20 in Figure 1) of the hub 20 through the metering member 12 at a location radially offset from the aperture 28 of the metering member 12.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2016 104 882 A1 in view of Fountoulakis US 5,309,737.
	DE 10 2016 104 882 A1 discloses the method as set forth supra, including a hub 30.
	Claim 3 distinguishes over DE 10 2016 104 882 A1 in requiring the head of the hub to have a tapered nose.
	Fountoulakis US 5,309,737 disclose a head (unnumbered) of a hub 14 (Figure 3) including a tapered nose (unnumbered; Figures 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a tapered nose as disclosed in Fountoulakis US 5,309,737 for the head of the hub of DE 10 2016 104 882 A1 for greater streamlining.

Claims 5, 6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2016 104 882 A1 in view of Garner et al. US 2016/0255768 A1.
	DE 10 2016 104 882 A1 discloses the method as set forth supra.
	With respect to claim 14, DE 10 2016 104 882 A1 discloses partially decompressing the retaining member 50,53,36,56 after a smallest diameter portion (unnumbered) of the aperture 28 passes over the retaining member 50,53,36,56.
The claims distinguish over DE 10 2016 104 882 A1 in requiring (1) the retaining member to include a spring and a spring- biased member, wherein compressing the retaining member within the aperture of the metering member includes pushing the spring-biased member against the spring (as required in claim 5); (2) positioning an aperture of the metering member about a head of the hub includes axially positioning a rear side of the metering member into abutment with the hub when the retaining member is compressed within the aperture of the metering member, wherein the rear side is opposite a front side, and wherein the front side is configured to receive a plurality of seeds (as required in claim 6); (3) locating a singulator adjacent to a front side of the metering member, wherein the front side is configured to receive a plurality of seeds (as required in claim 9); (4) locating the singulator adjacent to the front side of the metering member includes mounting the singulator to the hub (as required in claim 10); (5) mounting the hub to the meter housing via a bearing such that the hub rotates relative to the meter housing (as required in claim 11); (6) mounting a hopper to the meter housing such that the hopper has an opening directed toward the front side of the metering member (as required in claim 12) and (7) the hub to be a cylindrical post having the head and a body separated from the head by a plate, the method further comprising inserting the body into an aperture in the meter housing and wherein positioning an aperture of the metering member about a head of the hub includes axially positioning a rear side of the metering member into abutment with the plate when the retaining member is compressed within the aperture of the metering member (as required in claim 13).
Garner et al. US 2016/0255768 A1 disclose a spring 76 and a spring- biased member (unnumbered; Figure 4), includes pushing the spring-biased member (unnumbered; Figure 4) against the spring 76; a singulator 100 (see the disclosure in paragraph [0021], line 10); and a hopper 26.  With respect to the remaining claims set forth supra, see Figures 1-7 (particularly Figure 4) and the disclosure of Garner et al. US 2016/0255768 A1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra as disclosed in Garner et al. US 2016/0255768 A1 in the method of DE 10 2016 104 882 A1 for greater versatility in use and operation of the method.

Claims 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunhan US 6,247,418 B1 in view of Fountoulakis US 5,309,737.
With respect to claim 15, Dunhan US 6,247,418 B1 discloses a metering member 46 for mounting in a meter housing 40 of a seeding system 20, the metering member 46 comprising:
a plate 46 defined by a first side 112, a second side 114 opposite the first side 112, and an axial thickness (unnumbered) therebetween;
a plurality of seed openings 124 extending from the first side 112 to the second side 114; and
a central aperture (unnumbered) defining an axis of rotation (unnumbered) and having a diameter (unnumbered) from the first side 112 to the second side 114 of the plate 46.
As to claim 18, the plurality of seed openings 124 are located in a seed portion (unnumbered) of the seed meter disk 46 and the central aperture (unnumbered) is located in a hub portion (unnumbered) of the seed meter disk 46 radially offset from the seed portion (unnumbered).
Regarding claim 20, a plurality of agitator pockets 130 or 136 are positioned radially between the central aperture (unnumbered) and the plurality of seed openings 124.
The claims distinguish over Dunhan US 6,247,418 B1 in requiring (1) a plate defined by a first side, a second side opposite the first side, and an axial thickness therebetween;
a central aperture defining an axis of rotation and having a varied diameter from the first side to the second side of the plate (as required in claim 15); 
(2) the varied diameter of the central aperture to includes a minimum diameter, and wherein the varied diameter monotonically increases from the minimum diameter to the first side of the plate (as required in claim 16); and
(3) a plurality of teeth to extend about an outer periphery of the plate (as required in claim 19).
Fountoulakis US 5,309,737 discloses (1) a plate 30 defined by a first side 40, a second side 42 opposite the first side 40, and an axial thickness (unnumbered) therebetween;
a central aperture 46 defining an axis of rotation (unnumbered) and having a varied diameter (Figure 2; see the disclosure in column 2, lines 44-46) from the first side 40 to the second side 42 of the plate 30 (as required in claim 15); 
(2) the varied diameter (Figure 2; see the disclosure in column 2, lines 44-46) of the central aperture 46 to includes a minimum diameter, and wherein the varied diameter (Figure 2; see the disclosure in column 2, lines 44-46) monotonically increases from the minimum diameter (unnumbered) to the first side 40 of the plate 30 (as required in claim 16); and
(3) a plurality of teeth 32 extending about an outer periphery 44 of the plate 30 (as required in claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra as disclosed in Fountoulakis US 5,309,737 in the member of Dunhan US 6,247,418 B1 for greater versatility in use and operation.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasoning for no Double Patenting Rejection
No double patenting rejection is present since the claims of the instant application 17/028,510 correspond to claims 13-20 restricted out in parent application 15/995,541.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wickes US 941,291 discloses a disc with a central aperture having a varied internal diameter.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



November 11, 2022